Citation Nr: 0906307	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1948 to 
February 1973.   The Veteran died in December 2003 and the 
appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for the 
cause of the Veteran's death.  

When this case was originally before the Board in 
February 2008, it was stayed pursuant to Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007) (per curiam order).  On May 
8, 2008, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), reversing the decision of the 
U.S. Court of Appeals for Veterans Claims in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The Federal Circuit's 
decision upheld the VA's interpretation in 38 C.F.R. 
§ 3.307(a)(6)(iii) providing that in order to benefit from 
the regulation's presumption, a service member's presence at 
some point on the landmass or in the inland waters of Vietnam 
was required.  Accordingly, the Ribaudo stay of Haas-related 
cases is no longer in effect and the Board may resume 
adjudication of the previously stayed cases.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  And when adjudicating a claim for DIC, VA must 
provide the claimant with:  (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously granted service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).   

Although the September 2004 notice letter sent to the 
appellant provided notice with respect to some matters, the 
letter did not contain a statement of the five conditions for 
which the Veteran was service-connected at the time of his 
death, nor does the communication from the appellant reflect 
her actual knowledge of all of the Veteran's service-
connected disabilities.  The notice letter also did not 
address how disability awards are calculated or the effective 
date of a claim.  As a result, a remand is necessary so the 
RO/AMC can send the appellant complete, proper notice of the 
evidence needed to substantiate her claim for service 
connection for the cause of death.  

In addition, in her October 2004 statement in support of 
claim, the appellant noted that in January 2004, she had 
previously submitted to VA an authorization and consent to 
release information to the VA with respect to medical records 
from the St. Vincent's Medical Center, in Jacksonville, 
Florida.  The death certificate shows that the Veteran was an 
inpatient at St. Vincent's Medical Center at the time of his 
death.  The claims folder does not contain that consent form 
and no records from St. Vincent's Medical Center were sought 
by VA.  Upon remand, the RO/AMC should make arrangements to 
obtain those medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
that includes a statement of the five 
conditions for which the Veteran was 
service-connected at the time of his 
death, as well as an explanation as to the 
information or evidence needed to 
determine a disability rating and 
effective date for a claim, as outlined in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
St. Vincent's Medical Center in 
Jacksonville, Florida, including, but not 
limited to, those associated with his 
terminal hospitalization in December 2003.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


